104 F.3d 356
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.In re:  255 WEST 4TH ST. REALTY CORP., Debtor.Joseph FISCHER, Appellant from, and objectant to, two ordersof contempt issued by the bankruptcy judge, Appellant,v.255 WEST 4TH ST. REALTY CORP., Appellee.
No. 96-5043.
United States Court of Appeals, Second Circuit.
Dec. 20, 1996.

Appearing for Appellant:Joseph Fischer pro se, N.Y., N.Y.
S.D.N.Y.
AFFIRMED.
Before Honorable KEARSE, and CARDAMONE, Circuit Judges.

SUMMARY ORDER

1
THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.


2
At a stated Term of the United States Court of Appeals for the Second Circuit, held at the United States Courthouse, Foley Square, in the City of New York, on the 20th day of December, one thousand nine hundred and ninety-six.


3
Appeal from the United States District Court for the Southern District of New York.


4
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was argued by appellant pro se.


5
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed.  Appellant's attempts to explain his contumacious behavior, which is reflected in the transcript of proceedings before the bankruptcy court, provide no basis for reversal of the district court's order affirming the bankruptcy court's orders holding appellant in contempt.


6
We have considered all of appellant's contentions on this appeal and have found in them no basis for reversal.  The judgment of the district court is affirmed.